719 S.E.2d 41 (2011)
WACHOVIA BANK NATIONAL ASSOCIATION and Preserve Holdings, LLC, as Substituted Successor, Plaintiff
v.
SUPERIOR CONSTRUCTION CORPORATION, George Rountree, III, Receiver for Intracoastal Living, LLC; Western Surety Company and Coastal Sash & Door.
No. 355P11.
Supreme Court of North Carolina.
December 8, 2011.
Kenneth Andresen, Charlotte, for Preserve Holdings, LLC.
Frederick Thurman, Charlotte, for Superior Construction Corporation.
C. Hamilton Jarrett, Raleigh, for Western Surety Company.

ORDER
Upon consideration of the petition filed on the 22nd of August 2011 by Plaintiff (Preserve Holdings, LLC) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of December 2011."